Citation Nr: 1628043	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-29 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hearing loss of the left ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 


FINDING OF FACT


The Veteran's left ear hearing loss is etiologically related to noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection 

Service connection will be granted for a current disability that resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

 "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts 

The Veteran has reported that he was exposed to loud noise during service, including gunfire and loud cryptology equipment.  See March 2011 VA Form 21-4138; see also December 2010 Rating Decision ("the evidence does show that you have tinnitus due to military noise exposure.")  Service treatment records reflect that that the only audiometric testing provided upon the Veteran's entrance into service was a whispering voice test, which indicated normal hearing bilaterally.  See January 1960 Report of Medical Examination (Left Ear WV...15).  Service treatment records are devoid of any hearing or ear related complaints, absent an April 1962 treatment for cerumen impaction which resulted in the Veteran's ears being flushed.  At the Veteran's discharge physical in May 1963, an audiogram was performed which revealed normal hearing of the left ear.  See May 1963 Report of Medical Examination.  Following ASA conversion, the audiological test of the left ear revealed pure tone thresholds, in decibels, of 20, 10, 10 and 5 at 500 Hertz, 1000 Hertz, 2000 Hertz, and 4000 Hertz.  Id.  

In December 2010, the Veteran was provided a VA audiometric examination.  The examiner noted the Veteran's reports of in-service noise exposure and that the Veteran's MOS (military occupational specialty) of cryptographer, requiring the use of constant earphones, and his rifle range training.  The examiner also noted the Veteran's post-service career as an electrical engineer at a gas company, his lawnmower usage and high blood pressure.  Audiometric examination revealed that the Veteran's speech discrimination score for the left ear was 92 percent and he had the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
45
65
75

Based upon these results, the examiner diagnosed normal to severe mixed hearing loss in the left ear.  

Subsequently, the VA examiner provided an addendum opinion concluding that the Veteran's left ear hearing loss was less likely as not caused by or a result of an event in military service.  The examiner wrote that the Veteran's hearing upon entrance in January 1960 was "likely...excellent," and that the May 1963 separation examination showed "excellent hearing thresholds, with no thresholds over 10dB at 1000, 2000, and 4000 hz."  The examiner concluded that it was "unlikely" that the Veteran's left ear hearing underwent any significant threshold shift, noting that the Institute of Medicine (IOM) Report (National Academy of Sciences, 2006), indicated that there is no scientific basis, at this time, for delayed or late onset noise-induced hearing loss.  

The Board obtained an opinion from an otolaryngologist through the Veterans Health Administration (VHA) in May 2016.  Upon review of the claims file, the examiner opined that while the Veteran's hearing was "possibly affected" by his military experiences, the left ear hearing loss "is not conclusively caused by that exposure."  The examiner rendered this opinion in consideration of his belief that loud noise exposure, such as the cumulative impact of military surroundings, is "more likely than not" able to cause both acute and delayed onset hearing loss.  However, the examiner identified that this broad belief must be applied to the facts of each individual case, and that in this particular matter the Veteran's in-service record only demonstrates right sided hearing loss, and that following service, he "was exposed to other civilian based loud noise, such as through teletyping occupational noise, electrical engineering work, and exposure to engines."  Due to the civilian noise exposure, the examiner added that, given all the evidence, it was impossible to conclude that military noise exposure was "solely" the contributing factor to the current hearing loss.

The otolaryngologist concluded that left sided hearing loss was possibly affected by military noise exposure was not conclusively caused by that exposure."

Analysis

It is not in dispute that the Veteran had noise exposure in service and has current hearing loss disability as defined by VA.

While the April 2011 VA addendum included an opinion that the Veteran's left ear hearing loss was not due to noise exposure in service, the examiner did not consider the possibility of delayed onset hearing loss.  

The May2016 VHA opinion on its face appears negative, but raises a reasonable doubt that at least some of the left ear hearing loss is due to in-service noise exposure.  The May 2016 VHA opinion is probative, as it both concluded that delayed onset hearing loss is possibly incurred through loud noise exposure.  Although the examiner could not attribute the hearing loss solely to in-service noise exposure, the examiner's statement implies that some of the hearing loss could be attributed to the in-service noise exposure.

The evidence is in relative equipoise.  In view of that and with the resolution of reasonable doubt in favor of the Veteran, service connection for left ear hearing loss is warranted.


ORDER


Entitlement to service connection for left ear hearing loss is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


